Oaliioon, J.,
delivered the opinion of the court.
The predicate of the dying' declarations of the deceased Williams, in this case, testified to by two or three witnesses, collated, was as follows: Tie stated, “I am going to die. I cannot live. My stomach is killing me.” This was at twelve o’clock at night, and Williams died the next day, before noon. Another witness testified that the deceased said: “Austin, I am dying. I cannot live.” Another that he said: “Uncle Will, my stomach is killing me.” The attending physician testified, quoting the words of the witness: “I told him he had only a few minutes to live. He asked me if I could do him any good at all, and I told him, ‘No that he would die in a few minutes.” We think the predicate showed a condition of mind in reference to dissolution that made the statement of facts admissible in evidence. It was then ruled by the court that the dying declaration could be admitted, and it was put in evidence before the jury, containing the statement of the facts of the occurrence, and this ruling of the court we think was right. In William’s statement to the doctor there was no detail of the facts, but he did say that the accused “killed him for nothing.” The credibility of the witnesses who testified to the declarations was for the jury.
*88.We find no reversible error in the case. The language of the assistant counsel for the prosecution to the jury, while in practice wrong, does not constitute reversible error; the objection having been sustained by the court, and the jury properly warned to pay no attention to it, but to try the case solely upon the evidence before them.
The judgment is affirmed.